*831OPINION.
TRAmmell:
The Commissioner determined that the cash receipts and disbursements method was the proper basis for reporting income for the years in question. The burden was upon the petitioner to show otherwise. The income-tax returns upon their face indicate that they were filed upon the cash receipts and disbursements basis. The fact that inventories were taken at the beginning and close of each year is not sufficient in itself to show that the cash receipts and disbursements method did not clearly reflect income. It also appears from the meagre testimony to have been the basis used by the petitioner in keeping his books of account. The testimony does not convince us that the Commissioner was in error in determining the tax upon the basis of cash receipts and disbursements.

Judgment will be entered for the respondent.

Considered by Morris and Littleton.